FILED
                             NOT FOR PUBLICATION                             MAR 07 2011

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



RAUL TORRES GARCIA,                               No. 09-70601

               Petitioner,                        Agency No. A095-293-175

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted February 15, 2011 **

Before:        CANBY, FERNANDEZ, and M. SMITH, Circuit Judges.

       Raul Torres Garcia, a native and citizen of Mexico, petitions for review of

the Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen

based on ineffective assistance of counsel. We have jurisdiction under 8 U.S.C.

§ 1252. We review for abuse of discretion the denial of a motion to reopen,


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Iturribarria v. INS, 321 F.3d 889, 894 (9th Cir. 2003), and we deny the petition for

review.

      The BIA acted within its discretion in denying as untimely Torres Garcia’s

motion to reopen where Torres Garcia filed the motion almost two years after the

BIA’s final order of removal, see 8 C.F.R. § 1003.2(c)(2), and failed to establish

that he acted with the due diligence required to warrant equitable tolling of the

filing deadline, see Iturribarria, 321 F.3d at 897.

      PETITION FOR REVIEW DENIED.




                                           2                                   09-70601